DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 20-22, 24-28 and 34-41.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 20-22, 24-28 and 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the inhibitory effect of the claimed compound on cultured ovarian cancer cell lines, does not reasonably provide enablement for treatment of metastatic ovarian cancer, endometrial cancer and breast cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 


The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d, 1400 (Fed.Cir.1988). Among these factors are: (1) the nature of the invention; 2) the state of the prior art; 3) the relative skill of those in the art; 4) the predictability or unpredictability of the art; 5) the breadth of the claims; 6) the amount of direction or guidance presented; 7) the presence or absence of working examples; and 8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
 1) The nature of the invention: the invention concerns with a method of treating metastatic ovarian cancer, endometrial cancer and breast cancer using the compositions containing the claimed compound.
 2) The state of the prior art: the state of the prior art is very high in terms of treating various cancers.
 3) The relative skill of those in the art: the skill of one of ordinary skill in the art is very high (Ph.D level technology). 
4) The predictability or unpredictability in the art: as is well known in the art, the term, ‘cancer’ is a term encompassing several disease conditions and  includes carcinomas, myelomas, sarcomas, leukemias and lymphomas to name a few. There is no single drug, which is effective against all forms of cancer. Furthermore, tumor metastasis is a complicated process and the metastasis to the tissues or organs depends on the nature 
5). the breadth of the claims: instant claim is very broad in terms of claimed cancers to be treated.. 


6) The amount of direction of guidance provided: instant specification does not provide adequate guidance in the terms of either the treatment of claimed cancers in mammals, humans in particular.
7) The presence or absence of working examples: The only working examples show the in vitro effect of the claimed composition in cultured SKOV3ipl ovarian cancer cell line. 
8) The quantity of experimentation necessary: It would require a lot of experimentation to determine the amount of the claimed compounds (with multitudes of substituents) effective against the three cancers recited to actually treat mammalian cancers, humans in particular and determine the mode of administration without undue experimentation. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




2.	Claims 20-21, 24-28, 34 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/091849 of record.
	WO discloses compositions containing claimed compound for the treatment of various cancers, one of which is ovarian cancer (Abstract, page 7, line 26. Page 8, compound II, claims 17, 21 and 26). Compound II is administered as the sole agent or in combination with other therapeutic agents. The other therapeutic agent taught is paclitaxel and cisplatin (page 10, lines 12 and 31). WO does not specifically state that the ovarian cancer is metastatic. In the absence of showing otherwise, it is deemed implicit that the term includes metastatic ovarian cancer since cancers generally metastasize.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 20-22, 24-28, 34 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/091849 cited as set forth above.
	As pointed out above, WO discloses the treatment of ovarian cancer, but it does not explicitly state that the ovarian cancer is metastatic. Assuming that the ovarian .
4.	Claims 20-22, 24-28, 35 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/091849 cited as set forth above in combination with Pollock (US 20130296326)
	The teachings of WO have been discussed above. WO does not teach explicitly teach the use of the composition containing the claimed compound (BGJ398) for the treatment of metastatic endometrial cancer.
	Pollock teaches the use of FGFR inhibitors such as BGJ398 for the treatment of metastatic endometrial cancer (Abstract, 0030, 0179 and claims).
	It would have been obvious to one of ordinary skill in the art to use the composition containing claimed compound (BCJ398) to treat metastatic breast, ovarian and endometrial cancers with a reasonable expectation of success since Pollock teaches that metastatic endometrial cancer can be treated with the FGFR inhibitor, BGJ398.

5.	Claims 20-22, 24-28 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/091849 cited as set forth above in combination with Jovcheva (US 2017/0100406).
	The teachings of WO have been discussed above. WO does not teach explicitly teach the use of the composition containing the claimed compound (BGJ398) for the treatment of metastatic breast cancer, ovarian cancer and endometrial cancer.

	It would have been obvious to one of ordinary skill in the art to use the composition containing claimed compound (BCJ398) to treat metastatic breast, ovarian and endometrial cancers with a reasonable expectation of success since Jovcheva teaches that these cancers can be treated with the FGFR inhibitor, BGJ398.
4.	Claims 20-21, 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Konecny (Mol. Cancer Ther, vol. 12 (5), 2013) of record.
	Konecny teaches the effectiveness of BGJ 398 on human endometrial cancer cells (see entire publication). Therefore, it would have been obvious to one of ordinary skill in the art to use a composition containing BGJ 398 for the treatment of endometrial cancer with a reasonable expectation of success since Konecny teaches its effectiveness against human endometrial cancer cells. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612